Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 01/04/2021 has been entered and considered. Upon entering claims 8, 14 have been amended, claim 12 has been canceled. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yi-Ming Tseng on 01/25/2021. Claims 8 and 17 has been amended as following:
8. (Currently Amended) A photovoltaic cell system including: 
a plurality of photovoltaic cell modules; 
a plurality of rapid shutdown control circuits coupled to the photovoltaic cell modules; 
wherein each of the plurality of rapid shutdown control circuits including: a rapid shutdown controller coupled to the photovoltaic cell module, the rapid shutdown controller having a first terminal and a second terminal, the first terminal of the rapid shutdown controller is coupled to a first terminal of the photovoltaic cell module and the second terminal of the rapid shutdown controller is coupled to a second terminal of the photovoltaic cell module, a transistor having a gate coupled to the rapid shutdown controller, a source coupled to the second terminal of the photovoltaic cell module, and a drain, and a diode having a first terminal coupled to the drain of the transistor and a second terminal coupled to the first terminal of the photovoltaic cell module, a string controller coupled to the rapid shutdown control circuits for sending a first control signal to the rapid shutdown control circuits; and an inverter coupled to the photovoltaic cell 
17. (Currently amended) A rapid shutdown control method for a photovoltaic cell system including a plurality of photovoltaic cell modules, a plurality of rapid shutdown control circuits[[,]] coupled to the photovoltaic cell modules, a string controller and an inverter; wherein each of a plurality of the rapid shutdown control circuits comprises: 
a rapid shutdown controller coupled to the photovoltaic cell module, the rapid shutdown controller having a first terminal and a second terminal, the first terminal of the rapid shutdown controller is coupled to a first terminal of the photovoltaic cell module and the second terminal of the rapid shutdown controller is coupled to a second terminal of the photovoltaic cell module; 
a transistor having a gate coupled to the rapid shutdown controller, a source coupled to the second terminal of the photovoltaic cell module, and a drain; and 
a diode having a first terminal coupled to the drain of the transistor and a second terminal coupled to the first terminal of the photovoltaic cell module [[a string controller and an inverter]], the method including: 

in a shutdown state, in response to the first control signal from the string controller, controlling, by the rapid shutdown control circuits, the respective voltages between the plurality of first terminals and the plurality of second terminals of the photovoltaic cell modules to be regulated to a desired voltage so that a total series voltage level of the photovoltaic cell modules is low enough to disable the inverter.
Allowable Subject Matter
Claims 1-11, 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A rapid shutdown control circuit for a photovoltaic cell system, the rapid shutdown control circuit being coupled to a photovoltaic cell module and the photovoltaic cell module further coupled to an inverter, the rapid shutdown control circuit including: a rapid shutdown controller coupled to the photovoltaic cell module, the rapid shutdown controller having a first terminal and a second terminal, the first terminal of the rapid shutdown controller is coupled to a first terminal of the photovoltaic cell module and the second terminal of the rapid shutdown controller is coupled to a second terminal of the photovoltaic cell module; a transistor having a gate coupled to the rapid shutdown controller, a source coupled to the second terminal of the 
Claims 2-7 depend on claim 1.
Claim 8 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A photovoltaic cell system including: a plurality of photovoltaic cell modules; a plurality of rapid shutdown control circuits coupled to the photovoltaic cell modules; wherein each of the plurality of rapid shutdown control circuits including: a rapid shutdown controller coupled to the photovoltaic cell module, the rapid shutdown controller having a first terminal and a second terminal, the first terminal of the rapid shutdown controller is coupled to a first terminal of the photovoltaic cell module and the second terminal of the rapid shutdown controller is coupled to a second terminal of the photovoltaic cell module, a transistor having a gate coupled to the rapid shutdown controller, a source coupled to the second terminal of the photovoltaic cell module, and a drain, and a diode having a first terminal coupled to the drain of the transistor and a second terminal coupled to the first terminal of the photovoltaic cell module, a string controller coupled to the rapid shutdown control circuits for sending a first control signal to the rapid shutdown control circuits; and an 
Claims 9-16 depend on claim 8.
Claim 17 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A rapid shutdown control method for a photovoltaic cell system including a plurality of photovoltaic cell modules, a plurality of rapid shutdown control circuit coupled to the photovoltaic cell modules, a string controller and an inverter; wherein each of the plurality of the rapid shutdown control circuits comprises: 
a rapid shutdown controller coupled to the photovoltaic cell module, the rapid shutdown controller having a first terminal and a second terminal, the first terminal of the rapid shutdown controller is coupled to a first terminal of the photovoltaic cell module and the second terminal of the rapid shutdown controller is coupled to a second terminal of the photovoltaic cell module; 
a transistor having a gate coupled to the rapid shutdown controller, a source coupled to the second terminal of the photovoltaic cell module, and a drain; and 

the method including: 
in a normal state, in response to a first control signal from the string controller, controlling, by the rapid shutdown control circuits, respective voltages between a plurality of first terminals and a plurality of second terminals of the photovoltaic cell modules output in series to enable the inverter for outputting an AC voltage from the inverter; and 
in a shutdown state, in response to the first control signal from the string controller, controlling, by the rapid shutdown control circuits, the respective voltages between the plurality of first terminals and the plurality of second terminals of the photovoltaic cell modules to be regulated to a desired voltage so that a total series voltage level of the photovoltaic cell modules is low enough to disable the inverter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN T VU/Examiner, Art Unit 2836